Citation Nr: 1824145	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence exists to reopen a claim for entitlement to service connection for a right knee disability.

2. Whether new and material evidence exists to reopen a claim for entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for a left ankle disability.

7. Entitlement to service connection for asthma.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for arthritis of the hands.

10. Entitlement to service connection for arthritis of the feet.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

In March 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a right knee disability, left knee disability, right ankle disability, left ankle disability, asthma, hypertension, arthritis of the hands and arthritis of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1. An August 1990 rating decision denied service connection for a right knee disability and left knee disability.  The Veteran did not file a timely appeal of this decision and it became final.

2. The evidence received since the August 1990 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability and left knee disability.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision denying service connection for a right knee disability and left knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening the claim of entitlement to service connection for a right knee disability and left knee disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened, and a claim based on the same factual analysis may not be considered. 38 U.S.C. §§ 7104, 7105.  Under 38 U.S.C. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim). 

The RO initially denied a claim for entitlement to service connection for a right knee disability and a left knee disability in an August 1990 rating decision.  That decision was not appealed and became final. 

Evidence of record at the time of the August 1990 rating decision included the Veteran's service medical records from January 1978 to September 1978.  Pertinent evidence received subsequent to the August 1990 rating decision includes additional outpatient medical records, buddy statements, and a VA examination.  

The evidence received since the August 1990 rating decision is new and material.  The claim was denied in August 1990 as there was no evidence of a chronic knee disability in service and no significant treatment since service.  The evidence submitted after the rating decision is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim as it reflects the Veteran's reported history of knee pain since service.  Accordingly, reopening of the claim of entitlement to service connection for denying service connection for a right knee disability and left knee disability is warranted.


ORDER

New and material evidence having been received, the reopening of the claim of entitlement to service connection for a right knee disability and left knee disability is granted.


REMAND

Upon further review of the claims file, it is apparent that a remand is necessary before the remaining issues on appeal can be adjudicated.  

The Veteran testified that he saw a doctor in Evansville, Indiana to treat his knees, but did not recall the date.  He also testified that he received treatment in a VA hospital located in Cincinnati, Ohio approximately ten years ago and was treated by Dr. F.  He also testified that he received treatment from Dr. A., another doctor in Ohio.  The Veteran further testified that he is receiving treatment for his asthma at Echo Clinic in Evansville, Indiana.  It appears that some of the Veteran's post-service treatment records are not associated with the claims file.  On remand, the RO should take steps to obtain those records and associate those records with the claims file.

The Veteran also testified that he received Social Security Disability Insurance.  It does not appear that the RO has obtained records for his Social Security Disability Insurance benefits.

The Veteran last attended VA examinations for his knee and ankle disabilities in June 2014.  The examiner for the June 2014 examinations opined that the Veteran's disabilities were less likely than not related to his active duty service in part because the Veteran's symptoms developed several years after separation from service.  However, the Veteran testified at the hearing in this matter that he has experienced pain in his knees and ankles since service.  Given the inconsistency between the Veteran's testimony and the examination report regarding the date when the Veteran's symptoms began, new examinations are necessary.  

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain any private or VA treatment records for the Veteran's claimed disabilities, to include Dr. F, Dr. A., Echo Clinic, and the VA hospital in Cincinnati, Ohio, and associate those records with the claims file.

The Veteran should be asked to submit copies of any pertinent records in his possession.

If the Veteran's post-service treatment records are not available or otherwise cannot be obtained, the RO should document all attempts to obtain those records.

2. Make appropriate efforts to obtain records related to any claim for Social Security Disability Insurance benefits that the Veteran has made and associate those records with the claims file. If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

3. Schedule the Veteran for VA examinations to determine whether the Veteran suffers from right and left knee disabilities and right and left ankle disabilities.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  

The examiner should be asked to identify whether the Veteran has a current right or left knee disability or right or left ankle disability.  For each disability identified, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current disability is related to the Veteran's active duty service.  The examiner should specifically discuss the Veteran's reports of an in-service injury and report of pain since service.  

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report and provide a thorough explanation.

4. After completing all indicated development, and any additional development or VA examinations deemed necessary, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


